Citation Nr: 9907572	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had military 
service from June 1966 to September 1988.  

This matter arises from an October 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefit sought 
on appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  In July 1997, the appellant 
appeared for a hearing before the undersigned Board Member 
sitting in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The veteran died in December 1993 from pneumonia due to 
graft-versus-host disease, as a consequence of a bone marrow 
transplant due to chronic myelogenous leukemia.  

2.  The veteran's service medical records show complaints of 
epigastric distress, chest pain, shortness of breath, and 
aching joints, which were not defined etiologically; an 
August 1988 laboratory report was negative for leukemia.  

3.  The veteran's hematologist offered an opinion that the 
veteran's chronic myelogenous leukemia, diagnosed in July 
1990, began during service.

4.  The appellant offered credible evidence that the veteran 
experienced symptoms of fatigue, joint pain, and 
gastrointestinal distress, among others, following retirement 
from service until his death.  

5.  The veteran's death was the result of chronic myelogenous 
leukemia, which, if not present during service, was 
mainfested to a compensable degree within one year after 
separation from service. 


CONCLUSION OF LAW

The veteran's chronic myelogenous leukemia, which was 
incurred during service, or was manifest within one year of 
separation from service, was the material cause of his death.  
38 U.S.C.A. §§1310, 5107 (1991); 38 C.F.R. §§ 3.307, 
3.309(a), 3.312. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that she has presented a claim which is not implausible 
when her contentions and the evidence of record are viewed in 
the light most favorable to her claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
appellant is required in order to comply with the duty to 
assist her mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the appellant's original claim for 
dependency and indemnity compensation has been construed and 
adjudicated as a claim for entitlement to service connection 
for the cause of the veteran's death.  Thus, that is the 
issue before the Board for appellate review.

In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service, or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1112, 1310 (West 1991); 38 C.F.R. §§ 3.309, 3.312 (1998).   

During his lifetime, the veteran was service connected for 
left ear hearing loss at a non compensable evaluation.  He 
had been denied service connection for leukemia, which was in 
appellate status at the time of his death in December 1993.  
However, his claim did not survive his death.  See Zevalink 
v. Brown 102 F.3d 1236 (Fed. Cir. 1998); Landichio v. Brown, 
7 Vet. App. 42 (1994).  

In October 1994 the appellant filed a claim for dependency 
and indemnity compensation on the basis that her husband's 
death was service connected.  She asserted that her husband's 
chronic myelogenous leukemia (CML) was caused by his exposure 
to electromagnetic radiation during service.  In the 
alternative, she contended that his leukemia was present when 
he was separated from service.  In support of her claim, she 
submitted a statement from her husband's treating physician, 
an associate professor in the Department of Internal 
Medicine, Hematology Section, at the University of Minnesota.  
He offered an opinion in September 1994 that it was "all but 
sure your husband had his chronic myelogenous leukemia at the 
time he was discharged from the service, less than 2 years 
before it was detected clinically.  It is well known that 
persons can have even flagrant chronic myelogenous leukemia 
and not have any symptoms whatsoever." 

The veteran's service medical records showed that he had 
complaints of vague epigastric pain in February 1988.  He 
reported that the pain was associated with exertion and 
shortness of breath.  An upper GI series, an 
electrocardiogram, and a treadmill test were all negative.  
The medical officer noted that the veteran had exertional 
chest pain with unknown etiology, possibly musculoskeletal.  
His separation examination report of August 1988 noted 
complaints of chest pain, shortness of breath, and aching 
joints.  Accompanying laboratory reports were negative other 
than an elevated glucose level.  

Private medical records reveal that the veteran was diagnosed 
as having CML in July 1990.  At that time, he was complaining 
of chest pain and fatigue.  In May 1992, the veteran was 
afforded a bone marrow transplant.  He died in December 1993.  
His death certificate listed his cause of death as pneumonia 
due to graft-versus-host disease, as a result of the bone 
marrow transplant which was necessitated by the CML.  

In June 1995 the appellant appeared for a local RO hearing.  
In July 1997 she appeared for a Travel Board Hearing before 
the undersigned.  Her testimony in each hearing was 
essentially the same.  She reported that her husband spent 
twenty-two years as an electronics technician and was exposed 
to electromagnetic radiation throughout his career.  She 
stated that her husband complained of aching joints, 
tiredness, and trouble breathing, just before he retired.  He 
continued to have these complaints after separation from 
service, but he would not go see a doctor.  He attributed his 
pains to his work in a bowling alley.  She also testified 
that his legs would give out from time to time and that he 
had bouts of fatigue.  He was not seen by any medical 
profession until July 1990 when he collapsed on the floor.  
The emergency room physician diagnosed his leukemia at that 
time. 

In January 1998, the Board sought an expert medical opinion 
from a VA specialist in hematology.  The physician, a VA 
Medical Center Professor of Physiology and Cell Biology, 
found no relationship between the veteran's exposure to 
electromagnetic radiation and his diagnosed leukemia.  The VA 
physician noted that based upon current epidemiological 
research, "there is no convincing evidence to link an 
increased incidence of leukemia of any sort to either 
residential or occupational exposure to electromagnetic 
radiation."  He referenced several journal articles to 
support his contention.  He further stated that based upon 
the laboratory findings regarding the veteran's white blood 
cell count and hematocrit in August 1988, he could find no 
evidence of CML at that time.  Moreover, he did not attribute 
the veteran's reported symptoms to the leukemia.  With 
respect to a question of whether the veteran's CML was likely 
present at his date of separation, the VA physician stated 
that it was not present when he had a blood test in August 
1988.  He further reported that sometime between August 1988 
and July 1990, the veteran developed CML, but without a blood 
test during that time, any statement as to the date of its 
occurrence would be "purely a matter of speculation."

In assessing the evidence of record, the Board finds that 
resolution of reasonable doubt in the appellant's favor is 
warranted.  That is, the Board concludes that the evidence 
supports a finding that the veteran's CML was incurred during 
service.  Of particular significance is the opinion of the 
veteran's private physician, in conjunction with the 
testimony regarding the veteran's report of symptoms.  The 
Board considered the opinion of the VA physician that the 
veteran's complaints of gastrointestinal distress, chest 
pain, shortness of breath, and fatigue, were unrelated to his 
subsequent CML, but found that evidence to the contrary 
weighed more heavily.  In addition to the evidence of record, 
the Board reviewed three textbooks of medicine which 
identified the same signs and symptoms as reported by the 
veteran.  In the CECIL TEXTBOOK OF MEDICINE section regarding 
the chronic leukemias, it was noted that CML is diagnosed in 
many asymptomatic patients because of the use of hematologic 
studies in routine annual physical examinations or in 
evaluations of other illnesses.  However, "[f]atigue, weight 
loss, malaise, easy satiety, and a sense of left upper 
quadrant fullness are the major symptoms of CML."  CECIL 
TEXTBOOK OF MEDICINE 926 (14th ed. 1996).  Another medical 
text defines CML as a subtype myelodysplastic syndrome, which 
is a category of blood disorders that often progress to acute 
leukemias.  This article notes that while the causes are not 
well understood, certain factors, including exposure to 
radiation and to mutagenic chemicals are known to be 
contributory.  Symptoms of myelodysplastic syndromes, when 
they appear, are usually manifest in very subtle and varied 
forms of general malaise.  The most common complaints are 
identified as weakness, fatigue, palpitations, dizziness, 
headaches, and irritability.  HARRISON'S PRINCIPLES OF 
INTERNAL MEDICINE 672-676 (14th ed. 1998 ).  Another medical 
textbook specific to various forms of cancer indicates that 
in the great majority of patients, a causative factor for CML 
cannot be identified.  The median age of onset is 50 years 
with an initial "benign" or "chronic" phase.  This text 
identifies the symptoms and signs as including fatigue, 
anemia, progressive splenomegaly, and leukocytosis.  CANCER 
MEDICINE, 1934-1935 (3rd ed. 1993).  

The Board cannot ignore that there was never a conclusive 
etiological basis for the veteran's reported complaints of 
epigastric pain, fatigue, and shortness of breath, which 
continued, apparently unabated, up until he was diagnosed as 
having CML.  Nor can the Board ignore that these complaints 
fit specifically into the reported signs and symptoms of CML, 
as well as the report of general malaise.  

In summary, the Board finds that the evidence of record 
supports a finding that it is possible, if not probable, that 
the veteran's leukemia had its onset during service, but that 
in any event, it was mainfested soon after retirement from 
service.  This holding is not entirely contrary to the 
opinion of the VA medical expert who noted that the leukemia 
could have been present at any time within the period 
following service until the July 1990 diagnosis.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the provisions 
governing the award of monetary benefits.  



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

